DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 7/7/2021.
Claims 1, 15, and 20 have been amended.
Claim 12 has been canceled.
Claims 1-11 and 13-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/8/2021, 9/8/2021, and 9/8/2021 have been considered by the examiner.
Double Patenting
Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,077,876 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,077,876 B2 encompass the embodiments of claims 1-11 and 13-20 in the present application, which are disclosed in the specification of U.S. Patent No. 11,077,876 B2. Further, the embodiments disclosed by claims 1-20 of U.S. Patent No. 11,077,876 B1 anticipate claims 1-11 and 13-20 of the present application.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
With respect to claims 1 and 15, the closest prior art of record, Mukai et al. (US 6,131,693), taken alone or in combination, does not teach the claimed power steering system and method of controlling a power steering system utilizing a vehicle having a motor, a controller coupled to the motor, a torque sensor, and a steering assembly, said method comprising the steps of: 
determining a steering rate applied to the steering assembly using the controller; 
computing a base level steering damping using the steering rate;
determining at least one approximate vehicle acceleration, wherein the approximate vehicle acceleration is selected from the group of: throttle level, brake level, and acceleration; 
sensing a steering torque of the steering assembly though the torque sensor; 
determining a user torque calculated from the steering torque applied to the torque sensor; 
computing a damping boost using the user torque and the at least one approximate vehicle acceleration; 
computing a final steering damping gain using the base level steering damping and the damping boost; and 
applying the final steering damping gain to the steering assembly to minimize unwanted feedback to the steering assembly.
Specifically, Mukai et al. discloses a similar power steering system (see Figure 1) in a vehicle having a motor (i.e. electric motor 10), a controller (i.e. control unit 20) coupled to the motor, a torque sensor (i.e. steering torque sensor 12), and a steering assembly (i.e. steering column 3). Mukai et al. further discloses determining a steering rate applied to the steering assembly using the controller (see col. 4, lines 50-58, with respect to Figure 2, depicting steering speed sensor 13), computing a base level steering damping using the steering rate (see Figure 2, depicting damping correction value setting section 56 uses inputs from steering speed sensor 13 to generate damping correction value D), determining at least one approximate vehicle acceleration (see col. 5, lines 45-59, with respect to acceleration deceleration calculating section 51 in Figure 2), sensing a steering torque of the steering assembly through the torque sensor (see col. 4, lines 39-49, with respect to steering torque sensor 12 in Figure 2), determining a user torque calculated from the steering torque applied to the torque sensor (see col. 4, lines 39-49, regarding that the steering torque sensor 12 detects the steering torque applied by the driver), and applying a final steering damping gain to the steering assembly to minimize unwanted feedback to the steering assembly (see Figure 2, depicting the damping correction value D added to the main control amount IT for controlling the motor drive section 40; col. 3, lines 12-27). However, Mukai et al. does not disclose computing a damping boost using the user torque and the approximate vehicle acceleration, where the final steering damping gain is computed using the base level steering damping and the damping boost, as claimed.
Additional prior art listed in the PTO-892 form teach systems similar to Mukai et al, where only a base level steering damping is computed for application to a steering assembly, in light of the overall claim. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. 
This allowable subject matter is in agreement with the allowable subject matter indicated in the Notice of Allowance of parent application 16/500,900.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661